EXHIBIT 10.1

 

ASPEN TECHNOLOGY, INC.

 

2010 EQUITY INCENTIVE PLAN

 

1.                       GENERAL.

 

(a)                  Definitions.  Certain terms used in this Aspen
Technology, Inc. 2010 Equity Incentive Plan are defined in Section 13.

 

(b)                  Eligible Award Recipients.  The persons eligible to receive
Awards are Employees, Directors and Consultants.

 

(c)                  Available Awards.  The Plan provides for the grant of the
following Awards:  (i) Incentive Stock Options; (ii) Nonstatutory Stock Options;
(iii) Stock Appreciation Rights; (iv) Restricted Stock Awards; (v) Restricted
Stock Unit Awards; (vi) Performance Stock Awards; (vii) Performance Cash Awards;
and (viii) Other Stock Awards.

 

(d)                  Purpose.  The Company, by means of the Plan, seeks to
secure and retain the services of the group of persons eligible to receive
Awards as set forth in Section 1(b), to provide incentives for such persons to
exert maximum efforts for the success of the Company and any Affiliate, and to
provide a means by which such eligible recipients may be given an opportunity to
benefit from increases in value of the Common Stock through the granting of
Awards.

 

2.                       ADMINISTRATION.

 

(a)                  Administration by Board.  The Board shall administer the
Plan unless and until the Board delegates administration of the Plan to a
Committee or Committees, as provided in Section 2(c).

 

(b)                  Powers of Board.  The Board shall have the power, subject
to, and within the limitations of, the express provisions of the Plan:

 

(i)                                    to determine from time to time (A) which
of the persons eligible under the Plan shall be granted Awards; (B) when and how
each Award shall be granted; (C) what type or combination of types of Award
shall be granted; (D) the provisions of each Award granted (which need not be
identical), including the time or times when a person shall be permitted to
receive cash or Common Stock pursuant to a Stock Award; (E) the number of shares
of Common Stock with respect to which a Stock Award shall be granted to each
such person; and (F) the Fair Market Value applicable to a Stock Award;

 

(ii)                                to construe and interpret the Plan and
Awards granted under it, and to establish, amend and revoke rules and
regulations for its administration, it being understood that, among other
things, the Board, in the exercise of this power, may correct any defect,
omission or inconsistency in the Plan or in any Stock Award Agreement or in the
written terms of a Performance Cash Award, in a manner and to the extent it
shall deem necessary or expedient to make the Plan or Award fully effective;

 

1

--------------------------------------------------------------------------------


 

(iii)                            to settle all controversies regarding the Plan
and Awards granted under it;

 

(iv)                               to accelerate the time at which an Award may
first be exercised or the time during which an Award or any part thereof will
vest in accordance with the Plan, notwithstanding the provisions in the Award
stating the time at which it may first be exercised or the time during which it
will vest;

 

(v)                                   to suspend or terminate the Plan at any
time.  Suspension or termination of the Plan shall not impair rights and
obligations under any Award granted while the Plan is in effect except with the
written consent of the affected Participant;

 

(vi)                               to amend the Plan in any respect the Board
deems necessary or advisable, including by adopting amendments relating to
Incentive Stock Options and certain nonqualified deferred compensation under
Section 409A of the Code and/or to bring the Plan or Awards granted under the
Plan into compliance therewith, subject to the limitations, if any, of
applicable law, provided, however, that, except as provided in
Section 9(a) relating to Capitalization Adjustments, to the extent required by
applicable law or listing requirements, stockholder approval shall be required
for any amendment of the Plan that (A) materially increases the number of shares
of Common Stock available for issuance under the Plan, (B) materially expands
the class of individuals eligible to receive Awards under the Plan,
(C) materially increases the benefits accruing to Participants under the Plan or
materially reduces the price at which shares of Common Stock may be issued or
purchased under the Plan, (D) materially extends the term of the Plan, or
(E) expands the types of Awards available for issuance under the Plan and
provided further that, except as provided above, rights under any Award granted
before amendment of the Plan shall not be impaired by any amendment of the Plan
unless (1) the Company requests the consent of the affected Participant, and
(2) such Participant consents in writing;

 

(vii)                           to submit any amendment to the Plan for
stockholder approval, including any amendment to the Plan intended to satisfy
the requirements of (A) Section 162(m) of the Code regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to Covered Employees, (B) Section 422 of the Code regarding
“incentive stock options” or (C) Rule 16b-3;

 

(viii)                       to approve forms of Award Agreements for use under
the Plan and to amend the terms of any one or more Awards, including amendments
to provide terms more favorable to the Participant than previously provided in
the Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided, however, that except with respect to
amendments that disqualify or impair the status of an Incentive Stock Option, a
Participant’s rights under any Award shall not be impaired by any such amendment
unless (A) the Company requests the consent of the affected Participant, and
(B) such Participant consents in writing and provided further that,
notwithstanding any of the foregoing, subject to the limitations of applicable
law, if any, the Board may amend the terms of any one or more Awards without the
affected Participant’s consent if necessary to maintain the qualified status of
the Award as an Incentive Stock Option or to bring the Award into compliance
with Section 409A of the Code;

 

(ix)                              generally, to exercise such powers and to
perform such acts that the Board deems necessary or expedient to promote the
best interests of the Company and that are not in conflict with the provisions
of the Plan or Awards; and

 

2

--------------------------------------------------------------------------------


 

(x)                                  to adopt such procedures and sub-plans as
are necessary or appropriate to permit participation in the Plan by Employees,
Directors or Consultants who are foreign nationals or employed outside the
United States.

 

(c)                  Delegation to Committee.

 

(i)                                    General.  The Board may delegate some or
all of the administration of the Plan to a Committee or Committees.  If
administration of the Plan is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board that have been delegated to the Committee, including the
power to delegate to a subcommittee of the Committee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board shall thereafter be to the Committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board.  The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.

 

(ii)                                Section 162(m) and Rule 16b-3 Compliance. 
The Committee may consist solely of two or more Outside Directors, in accordance
with Section 162(m) of the Code, or solely of two or more Non-Employee
Directors, in accordance with Rule 16b-3.

 

(d)                  Delegation to an Officer.  The Board may delegate to one
(1) or more Officers the authority to do one or both of the following
(i) designate Employees who are providing Continuous Service to the Company or
any of its Subsidiaries who are not Officers to be recipients of Options and
Stock Appreciation Rights (and, to the extent permitted by applicable law, other
Stock Awards) and the terms thereof, and (ii) determine the number of shares of
Common Stock to be subject to such Stock Awards granted to such Employees;
provided, however, that the Board resolutions regarding such delegation shall
specify the total number of shares of Common Stock that may be subject to the
Stock Awards granted by such Officer and that such Officer may not grant a Stock
Award to himself or herself.  Notwithstanding the foregoing, the Board may not
delegate authority to an Officer to determine the Fair Market Value pursuant to
Section 13(u)(iii).

 

(e)                  Effect of Board’s Decision.  All determinations,
interpretations and constructions made by the Board in good faith shall not be
subject to review by any person and shall be final, binding and conclusive on
all persons.

 

(f)                    Cancellation and Re-Grant of Stock Awards.  Neither the
Board nor any Committee shall have the authority to:  (i) reduce the exercise
price of any outstanding Options or Stock Appreciation Rights under the Plan, or
(ii) cancel any outstanding Options or Stock Appreciation Rights that have an
exercise price or strike price greater than the current Fair Market Value of the
Common Stock in exchange for cash or other Stock Awards to be granted under the
Plan or any other equity compensation plan of the Company, unless the
stockholders of the Company have approved such an action within twelve months
prior to such an event.

 

3.                       SHARES SUBJECT TO THE PLAN.

 

(a)                  Share Reserve.  Subject to Section 9(a) relating to
Capitalization Adjustments, the aggregate number of shares of Common Stock that
may be issued pursuant to Stock Awards from and after the Effective Date shall
not exceed 7,000,000 shares.  For clarity, the Share Reserve in this
Section 3(a) is a limitation on the number of shares of the Common Stock that
may be issued pursuant to the Plan and does not limit the granting of Stock
Awards except as provided in

 

3

--------------------------------------------------------------------------------


 

Section 7(a).  Shares may be issued in connection with a merger or acquisition
as permitted by, as applicable, NASDAQ Marketplace Rule 4350(i)(1)(A)(iii), NYSE
Listed Company Manual Section 303A.08, AMEX Company Guide Section 711 or other
applicable stock exchange rules, and such issuance shall not reduce the number
of shares available for issuance under the Plan.  Furthermore, if a Stock Award
or any portion thereof (i) expires or otherwise terminates without all of the
shares covered by such Stock Award having been issued or (ii) is settled in cash
(i.e., the Participant receives cash rather than stock), such expiration,
termination or settlement shall not reduce (or otherwise offset) the number of
shares of Common Stock that may be available for issuance under the Plan.

 

(b)                  Reversion of Shares to the Share Reserve.  If any shares of
common stock issued pursuant to a Stock Award are forfeited back to the Company
because of the failure to meet a contingency or condition required to vest such
shares in the Participant, then the shares that are forfeited shall revert to
and again become available for issuance under the Plan.  Any shares reacquired
by the Company pursuant to Section 8(g) or as consideration for the exercise of
an Option shall again become available for issuance under the Plan.

 

(c)                  Incentive Stock Option Limit.  Notwithstanding anything to
the contrary in this Section 3 and, subject to the provisions of
Section 9(a) relating to Capitalization Adjustments, the aggregate maximum
number of shares of Common Stock that may be issued pursuant to the exercise of
Incentive Stock Options shall be 7,000,000 shares of Common Stock.

 

(d)                  Source of Shares.  The stock issuable under the Plan shall
be shares of authorized but unissued or reacquired Common Stock, including
shares repurchased by the Company on the open market or otherwise.

 

4.                       ELIGIBILITY.

 

(a)                  Eligibility for Specific Stock Awards.  Incentive Stock
Options may be granted only to employees of the Company or a “parent
corporation” or “subsidiary corporation” thereof (as such terms are defined in
Sections 424(e) and (f) of the Code).  Stock Awards other than Incentive Stock
Options may be granted to Employees, Directors and Consultants; provided,
however, Nonstatutory Stock Options and SARs may not be granted to Employees,
Directors and Consultants who are providing Continuous Service only to any
“parent” of the Company, as such term is defined in Rule 405, unless the stock
underlying such Stock Awards is treated as “service recipient stock” under
Section 409A of the Code because the Stock Awards are granted pursuant to a
corporate transaction (such as a spin off transaction) or unless such Stock
Awards comply with the distribution requirements of Section 409A of the Code.

 

(b)                  Ten Percent Stockholders.  A Ten Percent Stockholder shall
not be granted an Incentive Stock Option unless the exercise price of such
Option is at least 110% of the Fair Market Value on the date of grant and the
Option is not exercisable after the expiration of five years from the date of
grant.

 

(c)                  Section 162(m) Limitation on Annual Grants.  Subject to the
provisions of Section 9(a) relating to Capitalization Adjustments, at such time
as the Company may be subject to the applicable provisions of Section 162(m) of
the Code, no Participant shall be eligible to be granted during any calendar
year Options, Stock Appreciation Rights and Other Stock Awards whose value is
determined by reference to an increase over an exercise or strike price of at
least 100% of the Fair Market Value on the date the Stock Award is granted
covering more than 3,500,000 shares of Common Stock.

 

4

--------------------------------------------------------------------------------


 

5.                       PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION
RIGHTS.

 

Each Option or SAR shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate.  All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
shall be issued for shares of Common Stock purchased on exercise of each type of
Option.  If an Option is not specifically designated as an Incentive Stock
Option, then the Option shall be a Nonstatutory Stock Option.  The provisions of
separate Options or SARs need not be identical; provided, however, that each
Option Agreement or Stock Appreciation Right Agreement shall conform to (through
incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:

 

(a)                  Term.  Subject to the provisions of Section 4(b) regarding
Ten Percent Stockholders, no Option or SAR shall be exercisable after the
expiration of ten years from the date of its grant or such shorter period
specified in the Award Agreement.

 

(b)                  Exercise Price.  Subject to the provisions of
Section 4(b) regarding Ten Percent Stockholders, the exercise price (or strike
price) of each Option or SAR shall be not less than 100% of the Fair Market
Value of the Common Stock subject to the Option or SAR on the date the Option or
SAR is granted.  Notwithstanding the foregoing, an Option or SAR may be granted
with an exercise price (or strike price) lower than 100% of the Fair Market
Value of the Common Stock subject to the Option or SAR if such Option or SAR is
granted pursuant to an assumption of or substitution for another option or stock
appreciation right pursuant to a Reorganization Event and in a manner consistent
with the provisions of Section 409A and, if applicable, Section 424(a) of the
Code.  Each SAR will be denominated in shares of Common Stock equivalents.

 

(c)                  Purchase Price for Options.  The purchase price of Common
Stock acquired pursuant to the exercise of an Option shall be paid, to the
extent permitted by applicable law and as determined by the Board in its sole
discretion, by any combination of the methods of payment set forth below.  The
Board shall have the authority to grant Options that do not permit all of the
following methods of payment (or otherwise restrict the ability to use certain
methods) and to grant Options that require the consent of the Company to utilize
a particular method of payment.  The permitted methods of payment are as
follows:

 

(i)                                    by cash, check, bank draft or money order
payable to the Company;

 

(ii)                                pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board that, prior to the
issuance of the stock subject to the Option, results in either the receipt of
cash (or check) by the Company or the receipt of irrevocable instructions to pay
the aggregate exercise price to the Company from the sales proceeds;

 

(iii)                            by delivery to the Company (either by actual
delivery or attestation) of shares of Common Stock;

 

(iv)                               if the option is a Nonstatutory Stock Option,
by a “net exercise” arrangement pursuant to which the Company will reduce the
number of shares of Common Stock issuable upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company shall accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; or

 

5

--------------------------------------------------------------------------------


 

(v)                                   in any other form of legal consideration
that may be acceptable to the Board.

 

(d)                  Exercise and Payment of a SAR.  To exercise any outstanding
Stock Appreciation Right, the Participant must provide written notice of
exercise to the Company in compliance with the provisions of the Stock
Appreciation Right Agreement evidencing such Stock Appreciation Right.  The
appreciation distribution payable on the exercise of a Stock Appreciation Right
will be not greater than an amount equal to the excess of (A) the aggregate Fair
Market Value (on the date of the exercise of the Stock Appreciation Right) of a
number of shares of Common Stock equal to the number of Common Stock equivalents
in which the Participant is vested under such Stock Appreciation Right, and with
respect to which the Participant is exercising the Stock Appreciation Right on
such date, over (B) the strike price that will be determined by the Board at the
time of grant of the Stock Appreciation Right.  The appreciation distribution in
respect to a Stock Appreciation Right may be paid in Common Stock, in cash, in
any combination of the two or in any other form of consideration, as determined
by the Board and contained in the Stock Appreciation Right Agreement evidencing
such Stock Appreciation Right.

 

(e)                  Transferability of Options and SARs.  The Board may, in its
sole discretion, impose such limitations on the transferability of Options and
SARs as the Board shall determine.  In the absence of such a determination by
the Board to the contrary, the following restrictions on the transferability of
Options and SARs shall apply:

 

(i)                                    Restrictions on Transfer.  An Option or
SAR shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Participant
only by the Participant.  Except as explicitly provided herein, neither an
Option nor a SAR may be transferred for consideration.

 

(ii)                                Domestic Relations Orders.  Notwithstanding
the foregoing, an Option or SAR may be transferred pursuant to a domestic
relations order; provided, however, that if an Option is an Incentive Stock
Option, such Option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer.

 

(iii)                            Beneficiary Designation.  Notwithstanding the
foregoing, the Participant may, by delivering written notice to the Company, in
a form provided by or otherwise satisfactory to the Company and any broker
designated by the Company to effect Option exercises, designate a third party
who, in the event of the death of the Participant, shall thereafter be entitled
to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise.  In the absence of such a
designation, the executor or administrator of the Participant’s estate shall be
entitled to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise.

 

(f)                    Vesting Generally.  The total number of shares of Common
Stock subject to an Option or SAR may vest and therefore become exercisable in
periodic installments that may or may not be equal.  The Option or SAR may be
subject to such other terms and conditions on the time or times when it may or
may not be exercised (which may be based on the satisfaction of Performance
Goals or other criteria) as the Board may deem appropriate.  The vesting
provisions of individual Options or SARs may vary.  The provisions of this
Section 5(f) are subject to any Option or SAR provisions governing the minimum
number of shares of Common Stock as to which an Option or SAR may be exercised.

 

(g)                 Termination of Continuous Service.  Except as otherwise
provided in the applicable Award Agreement or other agreement between the
Participant and the Company, if a Participant’s

 

6

--------------------------------------------------------------------------------


 

Continuous Service terminates (other than upon the Participant’s death or
Disability), the Participant may exercise his or her Option or SAR (to the
extent that the Participant was entitled to exercise such Award as of the date
of termination of Continuous Service) but only within such period of time ending
on the earlier of (i) the date three months following the termination of the
Participant’s Continuous Service (or such longer or shorter period specified in
the applicable Award Agreement) and (ii) the expiration of the term of the
Option or SAR as set forth in the Award Agreement.  If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
within the time specified herein or in the Award Agreement (as applicable), the
Option or SAR shall terminate.

 

(h)                 Extension of Termination Date.  If the exercise of an Option
or SAR following the termination of the Participant’s Continuous Service (other
than upon the Participant’s death or Disability) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option or SAR shall
terminate on the earlier of (i) the expiration of a total period of three months
(that need not be consecutive) after the termination of the Participant’s
Continuous Service during which the exercise of the Option or SAR would not be
in violation of such registration requirements, or (ii) the expiration of the
term of the Option or SAR as set forth in the applicable Award Agreement.  In
addition, unless otherwise provided in a Participant’s Award Agreement, if the
sale of any Common Stock received upon exercise of an Option or SAR following
the termination of the Participant’s Continuous Service would violate the
Company’s insider trading policy, then the Option or SAR shall terminate on the
earlier of (i) the expiration of a period equal to the applicable
post-termination exercise period after the termination of the Participant’s
Continuous Service during which the exercise of the Option or SAR would not be
in violation of the Company’s insider trading policy, or (ii) the expiration of
the term of the Option or SAR as set forth in the applicable Award Agreement.

 

(i)                    Disability of Participant.  Except as otherwise provided
in the applicable Award Agreement or other agreement between the Participant and
the Company, if a Participant’s Continuous Service terminates as a result of the
Participant’s Disability, the Participant may exercise his or her Option or SAR
(to the extent that the Participant was entitled to exercise such Option or SAR
as of the date of termination of Continuous Service), but only within such
period of time ending on the earlier of (i) the date 12 months following such
termination of Continuous Service (or such longer or shorter period specified in
the Award Agreement) and (ii) the expiration of the term of the Option or SAR as
set forth in the Award Agreement.  If, after termination of Continuous Service,
the Participant does not exercise his or her Option or SAR within the time
specified herein or in the Award Agreement (as applicable), the Option or SAR
(as applicable) shall terminate.

 

(j)                    Death of Participant.  Except as otherwise provided in
the applicable Award Agreement or other agreement between the Participant and
the Company, if (i) a Participant’s Continuous Service terminates as a result of
the Participant’s death, or (ii) the Participant dies within the period (if any)
specified in the Award Agreement after the termination of the Participant’s
Continuous Service for a reason other than death, then the Option or SAR may be
exercised (to the extent the Participant was entitled to exercise such Option or
SAR as of the date of death) by the Participant’s estate, by a person who
acquired the right to exercise the Option or SAR by bequest or inheritance or by
a person designated to exercise the Option or SAR upon the Participant’s death,
but only within the period ending on the earlier of (i) the date 18 months
following the date of death (or such longer or shorter period specified in the
Award Agreement), or (ii) the expiration of the term of such Option or SAR as
set forth in the Award Agreement.  If, after the Participant’s death, the Option
or SAR is not exercised within the time specified herein or in the Award
Agreement (as applicable), the Option or SAR shall terminate.

 

7

--------------------------------------------------------------------------------


 

(k)                Non-Exempt Employees.  No Option or SAR granted to an
Employee who is a non-exempt employee for purposes of the Fair Labor Standards
Act of 1938, as amended, shall be first exercisable for any shares of Common
Stock until at least six months following the date of grant of the Option or
SAR.  Notwithstanding the foregoing, consistent with the provisions of the
Worker Economic Opportunity Act, (i) in the event of the Participant’s death or
Disability, (ii) upon a Reorganization Event in which such Option or SAR is not
assumed, continued, or substituted, (iii) upon a Change in Control Event, or
(iv) upon the Participant’s retirement (as such term may be defined in the
Participant’s Award Agreement or in another applicable agreement or in
accordance with the Company’s then current employment policies and guidelines),
any such vested Options and SARs may be exercised earlier than six months
following the date of grant.  The foregoing provision is intended to operate so
that any income derived by a non-exempt employee in connection with the exercise
or vesting of an Option or SAR will be exempt from his or her regular rate of
pay.

 

6.                       PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.

 

(a)                  Restricted Stock Awards.  Each Restricted Stock Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  To the extent consistent with the Company’s
Bylaws, at the Board’s election, shares of Common Stock may be (x) held in book
entry form subject to the Company’s instructions until any restrictions relating
to the Restricted Stock Award lapse; or (y) evidenced by a certificate, which
certificate shall be held in such form and manner as determined by the Board. 
The terms and conditions of Restricted Stock Award Agreements may change from
time to time, and the terms and conditions of separate Restricted Stock Award
Agreements need not be identical; provided, however, that each Restricted Stock
Award Agreement shall conform to (through incorporation of the provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:

 

(i)                                    Consideration.  A Restricted Stock Award
may be awarded in consideration for (A) cash, check, bank draft or money order
payable to the Company, (B) past services to the Company or an Affiliate, or
(C) any other form of legal consideration, including future services, that may
be acceptable to the Board, in its sole discretion, and permissible under
applicable law.

 

(ii)                                Vesting.  Shares of Common Stock awarded
under the Restricted Stock Award Agreement may be subject to forfeiture to the
Company in accordance with a vesting schedule to be determined by the Board.

 

(iii)                            Termination of Participant’s Continuous
Service.  If a Participant’s Continuous Service terminates, the Company may
receive through a forfeiture condition or a repurchase right any or all of the
shares of Common Stock held by the Participant that have not vested as of the
date of termination of Continuous Service under the terms of the Restricted
Stock Award Agreement.

 

(iv)                               Transferability.  Rights to acquire shares of
Common Stock under the Restricted Stock Award Agreement shall be transferable by
the Participant only upon such terms and conditions as are set forth in the
Restricted Stock Award Agreement, as the Board shall determine in its sole
discretion, so long as Common Stock awarded under the Restricted Stock Award
Agreement remains subject to the terms of the Restricted Stock Award Agreement.

 

(v)                                   Dividends.  A Restricted Stock Award
Agreement may provide that any dividends paid on Restricted Stock will be
subject to the same vesting and forfeiture restrictions as apply to the shares
subject to the Restricted Stock Award to which they relate.

 

8

--------------------------------------------------------------------------------


 

(b)                  Restricted Stock Unit Awards.  Each Restricted Stock Unit
Award Agreement shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate.  The terms and conditions of
Restricted Stock Unit Award Agreements may change from time to time, and the
terms and conditions of separate Restricted Stock Unit Award Agreements need not
be identical; provided, however, that each Restricted Stock Unit Award Agreement
shall conform to (through incorporation of the provisions hereof by reference in
the Agreement or otherwise) the substance of each of the following provisions:

 

(i)                                    Consideration.  At the time of grant of a
Restricted Stock Unit Award, the Board will determine the consideration, if any,
to be paid by the Participant upon delivery of each share of Common Stock
subject to the Restricted Stock Unit Award.  The consideration to be paid (if
any) by the Participant for each share of Common Stock subject to a Restricted
Stock Unit Award may be paid in any form of legal consideration that may be
acceptable to the Board, in its sole discretion, and permissible under
applicable law.

 

(ii)                                Vesting.  At the time of the grant of a
Restricted Stock Unit Award, the Board may impose such restrictions on or
conditions to the vesting of the Restricted Stock Unit Award as it, in its sole
discretion, deems appropriate.

 

(iii)                            Payment.  A Restricted Stock Unit Award may be
settled by the delivery of shares of Common Stock, their cash equivalent, any
combination thereof or in any other form of consideration, as determined by the
Board and contained in the Restricted Stock Unit Award Agreement.

 

(iv)                               Additional Restrictions.  At the time of the
grant of a Restricted Stock Unit Award, the Board, as it deems appropriate, may
impose such restrictions or conditions that delay the delivery of the shares of
Common Stock (or their cash equivalent) subject to a Restricted Stock Unit Award
to a time after the vesting of such Restricted Stock Unit Award.

 

(v)                                   Dividend Equivalents.  Dividend
equivalents may be credited in respect of shares of Common Stock covered by a
Restricted Stock Unit Award, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.  At the sole discretion of the Board,
such dividend equivalents may be converted into additional shares of Common
Stock covered by the Restricted Stock Unit Award in such manner as determined by
the Board.  Any additional shares covered by the Restricted Stock Unit Award
credited by reason of such dividend equivalents will be subject to all of the
same terms and conditions of the underlying Restricted Stock Unit Award
Agreement to which they relate.

 

(vi)                               Termination of Participant’s Continuous
Service.  Except as otherwise provided in the applicable Restricted Stock Unit
Award Agreement, such portion of the Restricted Stock Unit Award that has not
vested will be forfeited upon the Participant’s termination of Continuous
Service.

 

(c)                  Performance Awards.

 

(i)                                    Performance Stock Awards.  A Performance
Stock Award is a Stock Award that may vest or may be exercised contingent upon
the attainment during a Performance Period of certain Performance Goals.  A
Performance Stock Award may, but need not, require the completion of a specified
period of Continuous Service.  The length of any Performance Period, the
Performance Goals to be achieved during the Performance Period, and the measure
of whether and to what degree such Performance Goals have been attained shall be

 

9

--------------------------------------------------------------------------------


 

conclusively determined by the Committee, in its sole discretion.  The maximum
number of shares covered by a Performance Stock Award that may be granted to any
Participant in a calendar year shall not exceed 3,500,000 shares of Common
Stock.  The Board may provide for or, subject to such terms and conditions as
the Board may specify, may permit a Participant to elect for, the payment of any
Performance Stock Award to be deferred to a specified date or event.  In
addition, to the extent permitted by applicable law and the applicable Award
Agreement, the Board may determine that cash may be used in payment of
Performance Stock Awards.

 

(ii)                                Performance Cash Awards.  A Performance Cash
Award is a cash award that may be paid contingent upon the attainment during a
Performance Period of certain Performance Goals.  A Performance Cash Award may
also require the completion of a specified period of Continuous Service.  At the
time of grant of a Performance Cash Award, the length of any Performance Period,
the Performance Goals to be achieved during the Performance Period, and the
measure of whether and to what degree such Performance Goals have been attained
shall be conclusively determined by the Committee, in its sole discretion.  In
any calendar year, the Committee may not grant to any Participant a Performance
Cash Award that has a maximum value that may be paid to such Participant in
excess of $3,000,000.  The Board may provide for or, subject to such terms and
conditions as the Board may specify, may permit a Participant to elect for, the
payment of any Performance Cash Award to be deferred to a specified date or
event.  The Committee may specify the form of payment of Performance Cash
Awards, which may be cash or other property, or may provide for a Participant to
have the option for his or her Performance Cash Award, or such portion thereof
as the Board may specify, to be paid in whole or in part in cash or other
property.

 

(iii)                            Section 162(m) Compliance.  Unless otherwise
permitted in compliance with the requirements of Section 162(m) of the Code with
respect to an Award intended to qualify as “performance-based compensation”
thereunder, the Committee shall establish the Performance Goals applicable to,
and the formula for calculating the amount payable under, the Award no later
than the earlier of (a) the date 90 days after the commencement of the
applicable Performance Period, or (b) the date on which 25% of the Performance
Period has elapsed, and in any event at a time when the achievement of the
applicable Performance Goals remains substantially uncertain.  Prior to the
payment of any compensation under an Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall certify the extent to which any Performance Goals and any other material
terms under such Award have been satisfied (other than in cases where such
relate solely to the increase in the value of the Common Stock). 
Notwithstanding satisfaction of any completion of any Performance Goals, to the
extent specified at the time of grant of an Award to “covered employees” within
the meaning of Section 162(m) of the Code, the number of Shares, Options, cash
or other benefits granted, issued, retainable and/or vested under an Award on
account of satisfaction of such Performance Goals may be reduced by the
Committee on the basis of such further considerations as the Committee, in its
sole discretion, shall determine.

 

(d)                  Other Stock Awards.  Other forms of Stock Awards valued in
whole or in part by reference to, or otherwise based on, Common Stock, including
the appreciation in value thereof (e.g., options or stock rights with an
exercise price or strike price less than 100% of the Fair Market Value of the
Common Stock at the time of grant) may be granted either alone or in addition to
Stock Awards provided for under Section 5 and the preceding provisions of this
Section 6.  Subject to the provisions of the Plan, the Board shall have sole and
complete authority to determine the persons to whom and the time or times at
which such Other Stock Awards will be granted, the number of

 

10

--------------------------------------------------------------------------------


 

shares of Common Stock (or the cash equivalent thereof) to be granted pursuant
to such Other Stock Awards and all other terms and conditions of such Other
Stock Awards.

 

7.                       COVENANTS OF THE COMPANY.

 

(a)                  Availability of Shares.  During the terms of the Stock
Awards, the Company shall keep available at all times the number of shares of
Common Stock reasonably required to satisfy such Stock Awards.

 

(b)                  Securities Law Compliance.  The Company shall seek to
obtain from each regulatory commission or agency having jurisdiction over the
Plan such authority as may be required to grant Stock Awards and to issue and
sell shares of Common Stock upon exercise of the Stock Awards; provided,
however, that this undertaking shall not require the Company to register under
the Securities Act the Plan, any Stock Award or any Common Stock issued or
issuable pursuant to any such Stock Award.  If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority that counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such Stock
Awards unless and until such authority is obtained.  A Participant shall not be
eligible for the grant of a Stock Award or the subsequent issuance of Common
Stock pursuant to the Stock Award if such grant or issuance would be in
violation of any applicable securities law.

 

(c)                  No Obligation to Notify or Minimize Taxes.  The Company
shall have no duty or obligation to any Participant to advise such holder as to
the time or manner of exercising such Stock Award.  Furthermore, the Company
shall have no duty or obligation to warn or otherwise advise such holder of a
pending termination or expiration of a Stock Award or a possible period in which
the Stock Award may not be exercised.  The Company has no duty or obligation to
minimize the tax consequences of a Stock Award to the holder of such Stock
Award.

 

8.                       MISCELLANEOUS.

 

(a)                  Use of Proceeds from Sales of Common Stock.  Proceeds from
the sale of shares of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

(b)                  Corporate Action Constituting Grant of Stock Awards. 
Corporate action constituting a grant by the Company of a Stock Award to any
Participant shall be deemed completed as of the date of such corporate action,
unless otherwise determined by the Board, regardless of when the instrument,
certificate, or letter evidencing the Stock Award is communicated to, or
actually received or accepted by, the Participant.

 

(c)                  Stockholder Rights.  No Participant shall be deemed to be
the holder of, or to have any of the rights of a holder with respect to, any
shares of Common Stock subject to such Stock Award unless and until (i) such
Participant has satisfied all requirements for exercise of the Stock Award
pursuant to its terms, if applicable, and (ii) the issuance of the Common Stock
subject to such Stock Award has been entered into the books and records of the
Company.

 

(d)                  No Employment or Other Service Rights.  Nothing in the
Plan, any Stock Award Agreement or any other instrument executed thereunder or
in connection with any Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice

 

11

--------------------------------------------------------------------------------


 

and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.

 

(e)                  Incentive Stock Option $100,000 Limitation.  To the extent
that the aggregate Fair Market Value (determined at the time of grant) of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any Optionholder during any calendar year (under all plans of the
Company and any Affiliates) exceeds $100,000, the Options or portions thereof
that exceed such limit (according to the order in which they were granted) shall
be treated as Nonstatutory Stock Options, notwithstanding any contrary provision
of the applicable Option Agreement(s).

 

(f)                    Investment Assurances.  The Company may require a
Participant, as a condition of exercising or acquiring Common Stock under any
Stock Award, (i) to give written assurances satisfactory to the Company as to
the Participant’s knowledge and experience in financial and business matters
and/or to employ a purchaser representative reasonably satisfactory to the
Company who is knowledgeable and experienced in financial and business matters
and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Stock Award;
and (ii) to give written assurances satisfactory to the Company stating that the
Participant is acquiring Common Stock subject to the Stock Award for the
Participant’s own account and not with any present intention of selling or
otherwise distributing the Common Stock.  The foregoing requirements, and any
assurances given pursuant to such requirements, shall be inoperative if (A) the
issuance of the shares upon the exercise or acquisition of Common Stock under
the Stock Award has been registered under a then currently effective
registration statement under the Securities Act, or (B) as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under the then applicable
securities laws.  The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including legends restricting the transfer of the Common Stock.

 

(g)                 Withholding Obligations.  Unless prohibited by the terms of
a Stock Award Agreement, the Company may, in its sole discretion, satisfy any
federal, state or local tax withholding obligation relating to an Award by any
of the following means or by a combination of such means:  (i) causing the
Participant to tender a cash payment; (ii) withholding shares of Common Stock
from the shares of Common Stock issued or otherwise issuable to the Participant
in connection with the Award; provided, however, that no shares of Common Stock
are withheld with a value exceeding the minimum amount of tax required to be
withheld by law (or such lesser amount as may be necessary to avoid
classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from an Award settled in cash;
(iv) withholding payment from any amounts otherwise payable to the Participant;
or (v) by such other method as may be set forth in the Award Agreement.

 

(h)                 Electronic Delivery.  Any reference herein to a “written”
agreement or document shall include any agreement or document delivered
electronically or posted on the Company’s intranet.

 

(i)                    Deferrals.  To the extent permitted by applicable law,
the Board, in its sole discretion, may determine that the delivery of Common
Stock or the payment of cash, upon the exercise, vesting or settlement of all or
a portion of any Award may be deferred and may establish programs and procedures
for deferral elections to be made by Participants.  Deferrals by Participants
will be

 

12

--------------------------------------------------------------------------------


 

made in accordance with Section 409A of the Code.  Consistent with Section 409A
of the Code, the Board may provide for distributions while a Participant is
still an employee or otherwise providing services to the Company.  The Board is
authorized to make deferrals of Awards and determine when, and in what annual
percentages, Participants may receive payments, including lump sum payments,
following the Participant’s termination of Continuous Service, and implement
such other terms and conditions consistent with the provisions of the Plan and
in accordance with applicable law.

 

(j)                    Compliance with Section 409A.  To the extent that the
Board determines that any Award granted hereunder is subject to Section 409A of
the Code, the Award Agreement evidencing such Award shall incorporate the terms
and conditions necessary to avoid the consequences specified in
Section 409A(a)(1) of the Code.  To the extent applicable, the Plan and Award
Agreements shall be interpreted in accordance with Section 409A of the Code. 
Notwithstanding anything to the contrary in this Plan (and unless the Award
Agreement specifically provides otherwise), if the Shares are publicly traded
and a Participant holding an Award that constitutes “deferred compensation”
under Section 409A of the Code is a “specified employee” for purposes of
Section 409A of the Code, no distribution or payment of any amount shall be made
upon a “separation from service” before a date that is six months following the
date of such Participant’s “separation from service” (as defined in Section 409A
of the Code without regard to alternative definitions thereunder) or, if
earlier, the date of the Participant’s death.

 

9.                       ADJUSTMENTS FOR CHANGES IN COMMON STOCK AND CERTAIN
OTHER EVENTS

 

(a)                  Changes in Capitalization.  In the event of a
Capitalization Adjustment, the Board shall appropriately and proportionately
adjust:  (i) the class(es) and maximum number of securities subject to the Plan
pursuant to Section 3(a), (ii) the class(es) and maximum number of securities
that may be issued pursuant to the exercise of Incentive Stock Options pursuant
to Section 3(c), (iii) the class(es) and maximum number of securities that may
be awarded to any person pursuant to Sections 4(c) and 6(c)(i), and (iv) the
class(es) and number of securities and price per share of stock subject to
outstanding Stock Awards.  The Board shall make such adjustments, and its
determination shall be final, binding and conclusive.

 

(b)                  Reorganization and Change in Control Events

 

(i)                 Effect on Options

 

(1)                                                 Reorganization Event.  Upon
the occurrence of a Reorganization Event (regardless of whether such event also
constitutes a Change in Control Event), or the execution by the Company of any
agreement with respect to a Reorganization Event (regardless of whether such
event will result in a Change in Control Event), the Board shall provide that
all outstanding Options shall be assumed, or equivalent options shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof); provided that if such Reorganization Event also constitutes a Change
in Control Event, except to the extent specifically provided to the contrary in
the instrument evidencing any Option or any other agreement between a
Participant and the Company, such assumed or substituted options shall become
immediately exercisable in full if, following the consummation of such
transaction but on or prior to the first anniversary of the date of the
consummation of the Reorganization Event, the Participant’s employment with the
Company or the acquiring or succeeding corporation is terminated for Good Reason
by the Participant or is terminated without Cause by the Company or the
acquiring or succeeding corporation.

 

13

--------------------------------------------------------------------------------


 

For purposes hereof, an Option shall be considered to be assumed if, following
consummation of the Reorganization Event, the Option confers the right to
purchase, for each share of Common Stock subject to the Option immediately prior
to the consummation of the Reorganization Event, the consideration (whether
cash, securities or other property) received as a result of the Reorganization
Event by holders of Common Stock for each share of Common Stock held immediately
prior to the consummation of the Reorganization Event (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Common Stock); provided that
if the consideration received as a result of the Reorganization Event is not
solely common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise of
Options to consist solely of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) equivalent in fair market value to the per
share consideration received by holders of outstanding shares of Common Stock as
a result of the Reorganization Event.

 

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, such Options,
the Board shall, upon written notice to the Participants, provide that, subject
to the consummation of the Reorganization Event, all then unexercised Options
will become exercisable in full as of a specified time prior to the
Reorganization Event and will terminate immediately prior to the consummation of
such Reorganization Event, except to the extent exercised by the Participants
before the consummation of such Reorganization Event; provided that in the event
of a Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share of Common Stock
surrendered pursuant to such Reorganization Event (the “Acquisition Price”),
then the Board may instead provide that all outstanding Options shall terminate
upon consummation of such Reorganization Event and that each Participant shall
receive, subject to the consummation of the Reorganization Event, in exchange
therefor, a cash payment equal to the amount (if any) by which (1) the
Acquisition Price multiplied by the number of shares of Common Stock subject to
such outstanding Options (whether or not then exercisable), exceeds (2) the
aggregate exercise price of such Options.

 

(2)                                                 Change in Control Event that
is not a Reorganization Event.  Upon the occurrence of a Change in Control Event
that does not also constitute a Reorganization Event, except to the extent
specifically provided to the contrary in the instrument evidencing any Option or
any other agreement between a Participant and the Company, each such Option
shall be immediately exercisable in full if, on or prior to the first
anniversary of the date of the consummation of the Change in Control Event, the
Participant’s employment with the Company or the acquiring or succeeding
corporation is terminated for Good Reason by the Participant or is terminated
without Cause by the Company or the acquiring or succeeding corporation.

 

(ii)             Effect on Stock Awards Other than Options

 

(1)                                                 Reorganization Event that is
not a Change in Control Event.  Upon the occurrence of a Reorganization Event
that is not a Change in Control Event, the repurchase and other rights of the
Company under each outstanding Stock Award other than an Option shall inure to
the benefit of the Company’s successor and shall apply to the cash, securities
or other property that the Common Stock was converted into or

 

14

--------------------------------------------------------------------------------


 

exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Common Stock subject to such Stock Award.

 

(2)                                                 Change in Control Event. 
Upon the occurrence of a Change in Control Event (regardless of whether such
event also constitutes a Reorganization Event), except to the extent
specifically provided to the contrary in the instrument evidencing any Stock
Award other than an Option or any other agreement between a Participant and the
Company, each such Stock Award shall immediately become free from all conditions
or restrictions if, on or prior to the first anniversary of the date of the
consummation of the Change in Control Event, the Participant’s employment with
the Company or the acquiring or succeeding corporation is terminated for Good
Reason by the Participant or is terminated without Cause by the Company or the
acquiring or succeeding corporation.

 

10.                TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)                  Plan Term.  The Board may suspend or terminate the Plan at
any time.  Unless terminated sooner by the Board, the Plan shall automatically
terminate on the day before the tenth anniversary of the earlier of (i) the date
the Plan is adopted by the Board and (ii) the date the Plan is approved by the
stockholders of the Company.  No Awards may be granted under the Plan while the
Plan is suspended or after it is terminated.

 

(b)                  No Impairment of Rights.  Suspension or termination of the
Plan shall not impair rights and obligations under any Award granted while the
Plan is in effect except with the written consent of the affected Participant.

 

11.                EFFECTIVE DATE OF PLAN.

 

This Plan shall become effective on the Effective Date.

 

12.                CHOICE OF LAW.

 

The law of the Commonwealth of Massachusetts shall govern all questions
concerning the construction, validity and interpretation of this Plan, without
regard to that state’s conflict of laws rules.  Any action, suit or other legal
proceeding that is commenced to resolve any matter arising under or relating to
any provision of the Plan (or any agreement issued or entered into in connection
therewith) shall be commenced only in a court of the Commonwealth of
Massachusetts (or, if appropriate, a federal court located within
Massachusetts), and the Company and each Participant consents to the
jurisdiction of such a court.  The Company and each Participant irrevocably
waive any right to a trial by jury in any action, suit or other legal proceeding
arising under or relating to any provision of the Plan (or any agreement issued
or entered into in connection therewith).

 

13.                DEFINITIONS.

 

As used in the Plan, the following definitions shall apply to the capitalized
terms indicated below:

 

(a)                  “Affiliate” means, at the time of determination, any
“parent” or “subsidiary” of the Company as such terms are defined in Rule 405 of
the Securities Act.  The Board shall have the authority to determine the time or
times at which “parent” or “subsidiary” status is determined within the
foregoing definition.

 

15

--------------------------------------------------------------------------------


 

(b)                  “Award” means a Stock Award or a Performance Cash Award.

 

(c)                  “Award Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of an Award.

 

(d)                  “Board” means the Board of Directors of the Company.

 

(e)                  “Capitalization Adjustment” means any change that is made
in, or other events that occur with respect to, the Common Stock subject to the
Plan or subject to any Stock Award after the Effective Date without the receipt
of consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, liquidating dividend,
combination of shares, exchange of shares, change in corporate structure or any
similar equity restructuring transaction, as that term is used in Financial
Accounting Standards Board Accounting Standards Codification 718
“Compensation—Stock Compensation.”  Notwithstanding the foregoing, the
conversion of any convertible securities of the Company shall not be treated as
a Capitalization Adjustment.

 

(f)                    “Cause” means any (i) willful failure by the Participant,
which failure is not cured within 30 days of written notice to the Participant
from the Company, to perform his or her material responsibilities to the
Company, or (ii) willful misconduct by the Participant that affects the business
reputation of the Company.

 

(g)                 “Change in Control Event” means:

 

(i)                                    the acquisition by an individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) (a “Person”) of beneficial ownership of any capital stock of the Company
if, after such acquisition, such Person beneficially owns (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) 50% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change in Control Event:  (A) any acquisition directly from the Company
(excluding an acquisition pursuant to the exercise, conversion or exchange of
any security exercisable for, convertible into or exchangeable for common stock
or voting securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company), (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (C) any acquisition by any corporation
pursuant to a Business Combination (as defined in subsection (iii) of this
Section 13(g)) that complies with clauses (x) and (y) of subsection (iii) of
this Section 13(g); or

 

(ii)                                such time as the Continuing Directors do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on the
date of the initial adoption of this Plan by the Board or (y) who was nominated
or elected subsequent to such date by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election, provided that there shall be excluded from

 

16

--------------------------------------------------------------------------------


 

this clause (y) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or

 

(iii)                            the consummation of a merger, consolidation,
reorganization, recapitalization or share exchange involving the Company or a
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied:  (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include a
corporation that as a result of such transaction owns the Company or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (such resulting or acquiring corporation is referred to herein as
the “Acquiring Corporation”) in substantially the same proportions as their
ownership of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, respectively, immediately prior to such Business Combination,
excluding for all purposes of this clause (x) any shares of common stock or
other securities of the Acquiring Corporation attributable to any such
individual’s or entity’s ownership of securities other than Outstanding Company
Common Stock or Outstanding Company Voting Securities immediately prior to the
Business Combination); and (y) no Person (excluding the Acquiring Corporation or
any employee benefit plan (or related trust) maintained or sponsored by the
Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 50% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or

 

(iv)                               the liquidation or dissolution of the
Company.

 

(h)                 “Code” means the Internal Revenue Code of 1986, as amended,
including any applicable regulations and guidance thereunder.

 

(i)                    “Committee” means a committee of one or more Directors to
whom authority has been delegated by the Board in accordance with Section 2(c).

 

(j)                    “Common Stock” means the common stock of the Company.

 

(k)                “Company” means Aspen Technology, Inc., a Delaware
corporation.

 

(l)                    “Consultant” means any person, including an advisor, who
is (i) engaged by the Company or an Affiliate to render consulting or advisory
services and is compensated for such services or (ii) serving as a member of the
board of directors of an Affiliate and is compensated for such services. 
However, service solely as a Director, or payment of a fee for such service,
shall not cause a Director to be considered a “Consultant” for purposes of the
Plan.  Notwithstanding the foregoing, a person is treated as a Consultant under
this Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register the sale of the Company’s securities to such person.

 

17

--------------------------------------------------------------------------------


 

(m)              “Continuous Service” means that the Participant’s service with
the Company or an Affiliate, whether as an Employee, Director or Consultant, is
not interrupted or terminated.  A change in the capacity in which the
Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s service with the Company or an Affiliate, shall not terminate
a Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate.  To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of
(i) any leave of absence approved by the Board or Chief Executive Officer,
including sick leave, military leave or any other personal leave, or
(ii) transfers between the Company, an Affiliate, or their successors. 
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.

 

(n)                 “Covered Employee” shall have the meaning provided in
Section 162(m)(3) of the Code.

 

(o)                  “Director” means a member of the Board.

 

(p)                  “Disability” means, with respect to a Participant, the
inability of such Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or that has lasted or can be expected to last for a
continuous period of not less than 12 months, as provided in Sections
22(e)(3) and 409A(a)(2)(c)(i) of the Code, and shall be determined by the Board
on the basis of such medical evidence as the Board deems warranted under the
circumstances.

 

(q)                  “Effective Date” means the effective date of this Plan
document, which is the date of the annual meeting of stockholders of the Company
held in 2010, provided that this Plan is approved by the Company’s stockholders
at such meeting.

 

(r)                  “Employee” means any person employed by the Company or an
Affiliate.  Service solely as a Director, or payment of a fee for such services,
shall not cause a Director to be considered an “Employee” for purposes of the
Plan.

 

(s)                  “Entity” means a corporation, partnership, limited
liability company or other entity.

 

(t)                    “Exchange Act” means the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder.

 

(u)                 “Fair Market Value” means, as of any date, the value of the
Common Stock determined as follows:

 

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on any established market, the Fair Market
Value of a share of Common Stock shall be the closing sales price for such stock
as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination (or
if such day of determination does not fall on a market trading day, then the
last market trading day prior to the day of determination), as reported in a
source the Board deems reliable.

 

18

--------------------------------------------------------------------------------


 

(ii)                                Unless otherwise provided by the Board, if
there is no closing sales price for the Common Stock on the date of
determination, then the Fair Market Value shall be the closing selling price on
the last preceding date for which such quotation exists.

 

(iii)                            In the absence of such markets for the Common
Stock, the Fair Market Value shall be determined by the Board in good faith and
in a manner that complies with Sections 409A and 422 of the Code.

 

(v)                   “Good Reason” means any significant diminution in the
Participant’s title, authority, or responsibilities from and after such
Reorganization Event or Change in Control Event, as the case may be, or any
reduction in the annual cash compensation payable to the Participant from and
after such Reorganization Event or Change in Control Event, as the case may be.

 

(w)                “Incentive Stock Option” means an option granted pursuant to
Section 5 of the Plan that is intended to be, and qualifies as, an “incentive
stock option” within the meaning of Section 422 of the Code.

 

(x)                  “Non-Employee Director” means a Director who either (i) is
not a current employee or officer of the Company or an Affiliate, does not
receive compensation, either directly or indirectly, from the Company or an
Affiliate for services rendered as a consultant or in any capacity other than as
a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

(y)                  “Nonstatutory Stock Option” means any option granted
pursuant to Section 5 of the Plan that does not qualify as an Incentive Stock
Option.

 

(z)                  “Officer” means a person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act.

 

(aa)            “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option to purchase shares of Common Stock granted pursuant to the Plan.

 

(bb)            “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an Option grant. 
Each Option Agreement shall be subject to the terms and conditions of the Plan.

 

(cc)            “Optionholder” means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.

 

(dd)            “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock that is granted pursuant to the terms and
conditions of Section 6(d).

 

(ee)            “Other Stock Award Agreement” means a written agreement between
the Company and a holder of an Other Stock Award evidencing the terms and
conditions of an Other Stock Award grant.  Each Other Stock Award Agreement
shall be subject to the terms and conditions of the Plan.

 

19

--------------------------------------------------------------------------------


 

(ff)                “Outside Director” means a Director who either (i) is not a
current employee of the Company or an “affiliated corporation” (within the
meaning of Treasury Regulations promulgated under Section 162(m) of the Code),
is not a former employee of the Company or an “affiliated corporation” who
receives compensation for prior services (other than benefits under a
tax-qualified retirement plan) during the taxable year, has not been an officer
of the Company or an “affiliated corporation,” and does not receive remuneration
from the Company or an “affiliated corporation,” either directly or indirectly,
in any capacity other than as a Director, or (ii) is otherwise considered an
“outside director” for purposes of Section 162(m) of the Code.

 

(gg)          A person or Entity shall be deemed to “Own” or to have “Owned”
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

 

(hh)          “Participant” means a person to whom an Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

 

(ii)                “Performance Cash Award” means an award of cash granted
pursuant to the terms and conditions of Section 6(c)(ii).

 

(jj)                “Performance Criteria” means the one or more criteria that
the Board shall select for purposes of establishing the Performance Goals for a
Performance Period.  The Performance Criteria that shall be used to establish
such Performance Goals may be based on any one of, or combination of, the
following as determined by the Board:  (i) earnings (including earnings per
share and net earnings); (ii) earnings before interest, taxes and depreciation;
(iii) earnings before interest, taxes, depreciation and amortization; (iv) total
stockholder return; (v) return on equity or average equity; (vi) return on
sales, assets, equity, investment or capital employed; (vii) stock price;
(viii) margin (including gross margin); (ix) pre-tax or after-tax income,;
(x) operating income; (xi) net operating profit after taxes; (xii) pre-tax
profit; (xiii) operating cash flow; (xiv) sales or revenue targets;
(xv) increases in revenue or product revenue; (xvi) expenses and cost reduction
goals; (xvii) improvement in or attainment of working capital levels; (xiii)
economic value added (or an equivalent metric); (xix) market share; (xx) cash
flow; (xxi) cash flow per share; (xxii) share price performance; (xxiii) debt
reduction; (xxiv) implementation or completion of projects or processes; (xxv)
customer satisfaction; (xxvi) stockholders’ equity; (xxvii) capital
expenditures; (xxiii) debt levels; (xxix) operating profit or net operating
profit; (xxx) workforce diversity; (xxxi) growth of net income, operating income
or earnings; (xxxii) billings; (xxxiii) regulatory compliance;
(xxxiv) improvement of financial ratings, (xxxv) achievement of balance sheet or
income statement objectives, or (xxxvi) to the extent that an Award is not
intended to comply with Section 162(m) of the Code, other measures of
performance selected by the Board.

 

(kk)        “Performance Goals” means, for a Performance Period, the one or more
goals established by the Board for the Performance Period based upon the
Performance Criteria.  Performance Goals may be based on a Company-wide basis,
with respect to one or more business units, divisions, Affiliates, or business
segments, and in either absolute terms or relative to the performance of one or
more comparable companies or the performance of one or more relevant indices. 
Unless specified otherwise by the Board (i) in the Award Agreement at the time
the Award is granted or (ii) in such other document setting forth the
Performance Goals at the time the Performance Goals are established, the Board
shall appropriately make adjustments in the method of calculating the attainment
of Performance Goals for a Performance Period as follows:  (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects, as applicable, for non-U.S. dollar denominated Performance Goals;
(3) to exclude the effects of changes to

 

20

--------------------------------------------------------------------------------


 

generally accepted accounting principles; (4) to exclude the effects of any
statutory adjustments to corporate tax rates; (5) to exclude the effects of any
“extraordinary items” as determined under generally accepted accounting
principles; (6) to exclude the dilutive effects of acquisitions or joint
ventures; (7) to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture; (8) to exclude the effect of any change in
the outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common shareholders other than regular
cash dividends; (9) to exclude the effects of stock based compensation and/or
the award of bonuses under the Company’s bonus plans; and (10) to exclude the
effect of any other unusual, non-recurring gain or loss or other extraordinary
item.  In addition, the Board retains the discretion to reduce or eliminate the
compensation or economic benefit due upon attainment of Performance Goals and to
define the manner of calculating the Performance Criteria it selects to use for
such Performance Period.  Partial achievement of the specified criteria may
result in the payment or vesting corresponding to the degree of achievement as
specified in the Stock Award Agreement or the written terms of a Performance
Cash Award.

 

(ll)                “Performance Period” means the period of time selected by
the Board over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Stock Award or a Performance Cash Award.  Performance Periods may be of
varying and overlapping duration, at the sole discretion of the Board.

 

(mm)    “Performance Stock Award” means a Stock Award granted under the terms
and conditions of Section 6(c)(i).

 

(nn)          “Plan” means this Aspen Technology, Inc. 2010 Equity Incentive
Plan.

 

(oo)            “Reorganization Event” means the consummation of:

 

(i)                                    any merger or consolidation of the
Company with or into another entity as a result of which all of the Common Stock
is converted into or exchanged for the right to receive cash, securities or
other property;

 

(ii)                                any exchange of all of the Common Stock for
cash, securities or other property pursuant to a share exchange transaction; or

 

(iii)                            any liquidation or dissolution of the Company.

 

(pp)            “Restricted Stock Award” means an award of shares of Common
Stock that is granted pursuant to the terms and conditions of Section 6(a).

 

(qq)            “Restricted Stock Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Award evidencing the
terms and conditions of a Restricted Stock Award grant.  Each Restricted Stock
Award Agreement shall be subject to the terms and conditions of the Plan.

 

(rr)            “Restricted Stock Unit Award” means a right to receive shares of
Common Stock that is granted pursuant to the terms and conditions of
Section 6(b).

 

21

--------------------------------------------------------------------------------


 

(ss)            “Restricted Stock Unit Award Agreement” means a written
agreement between the Company and a holder of a Restricted Stock Unit Award
evidencing the terms and conditions of a Restricted Stock Unit Award grant. 
Each Restricted Stock Unit Award Agreement shall be subject to the terms and
conditions of the Plan.

 

(tt)                “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange
Act or any successor to Rule 16b-3, as in effect from time to time.

 

(uu)          “Securities Act” means the Securities Act of 1933, as amended.

 

(vv)              “Stock Appreciation Right” or “SAR” means a right to receive
the appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

 

(ww)        “Stock Appreciation Right Agreement” means a written agreement
between the Company and a holder of a Stock Appreciation Right evidencing the
terms and conditions of a Stock Appreciation Right grant.  Each Stock
Appreciation Right Agreement shall be subject to the terms and conditions of the
Plan.

 

(xx)            “Stock Award” means any right to receive Common Stock granted
under the Plan, including an Incentive Stock Option, a Nonstatutory Stock
Option, a Restricted Stock Award, a Restricted Stock Unit Award, a Stock
Appreciation Right, a Performance Stock Award or any Other Stock Award.

 

(yy)            “Stock Award Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of a Stock Award
grant.  Each Stock Award Agreement shall be subject to the terms and conditions
of the Plan.

 

(zz)            “Subsidiary” means, with respect to the Company, (i) any
corporation of which more than 50% of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
50%.

 

(aaa)      “Ten Percent Stockholder” means a person who Owns (or is deemed to
Own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Company or any Affiliate.

 

22

--------------------------------------------------------------------------------